 

Exhibit 10.48



 

October 21, 2004

 

Mr. Michael Murphy
Gentris Corporation
133 Southcenter Court, St, 400
Morrisville, NC 27560

 

Dear Michael:

 

Under Exhibit B-2 of our lease with Gentris, your company is given an option of
adding change orders to the original tenant improvement contract of up to
$10,000. For each $5,000 of tenant improvement money that is amortized into the
rent, the rate will increase by $.08 per annum.

 

We have attached a copy of the change orders for your suite as of October 12th
which total $5,000.00. By signing below, you are acknowledging the completion of
the work and the correlating rent increase of $.08 per square foot per annum. We
have attached a revised rent schedule for your records.

 

/s/Michael Murphy   25 Oct 2004 Michael Murphy   Date Gentris Corporation    

 

/s/Mitchell K. Adams   10-21-04 Michael K. Adams   Date Vice President    
Southport Business Park    

 



 

 

 

Exhibit A

Change Orders

 

[Intentionally omitted.]

 



 

 

 

Exhibit B

Revised Rent Schedule

 

[Intentionally omitted.]

 

 

 

 